Name: 84/426/EEC: Commission Decision of 26 July 1984 amending Decision 84/28/EEC as regards the list of establishments in Poland approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  trade;  agri-foodstuffs;  tariff policy
 Date Published: 1984-09-06

 Avis juridique important|31984D042684/426/EEC: Commission Decision of 26 July 1984 amending Decision 84/28/EEC as regards the list of establishments in Poland approved for the purpose of importing fresh meat into the Community Official Journal L 238 , 06/09/1984 P. 0039 - 0040++++COMMISSION DECISION OF 26 JULY 1984 AMENDING DECISION 84/28/EEC AS REGARDS THE LIST OF ESTABLISHMENTS IN POLAND APPROVED FOR THE PURPOSE OF IMPORTING FRESH MEAT INTO THE COMMUNITY ( 84/426/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AS LAST AMENDED BY DIRECTIVE 83/91/EEC ( 2 ) , AND IN PARTICULAR ARTICLES 4 ( 1 ) AND 18 ( 1 ) ( A ) AND ( B ) THEREOF , WHEREAS A LIST OF ESTABLISHMENTS IN POLAND , APPROVED FOR THE PURPOSES OF THE IMPORTATION OF FRESH MEAT INTO THE COMMUNITY , WAS DRAWN UP INITIALLY BY COMMISSION DECISION 84/28/EEC ( 3 ) ; WHEREAS A ROUTINE INSPECTION UNDER ARTICLE 5 OF DIRECTIVE 72/462/EEC AND ARTICLE 3 ( 1 ) OF COMMISSION DECISION 83/196/EEC OF 8 APRIL 1983 CONCERNING ON-THE-SPOT INSPECTIONS TO BE CARRIED OUT IN RESPECT OF THE IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM NON-MEMBER COUNTRIES ( 4 ) HAS REVEALED THAT THE LEVEL OF HYGIENE OF CERTAIN ESTABLISHMENTS HAS ALTERED SINCE THE LAST INSPECTION ; WHEREAS THE LIST OF ESTABLISHMENTS SHOULD , THEREFORE , BE AMENDED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 84/28/EEC IS HEREBY REPLACED BY THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 JULY 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 59 , 5 . 3 . 1983 , P . 34 . ( 3 ) OJ NO L 21 , 26 . 1 . 1984 , P . 42 . ( 4 ) OJ NO L 108 , 26 . 4 . 1983 , P . 18 . ANNEX LIST OF ESTABLISHMENTS APPROVAL NO*ESTABLISHMENT*ADDRESS* I . BOVINE MEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES 67*ZAKLADY MIESNE*KOLO* 101*ZAKLADY MIESNE*JAROSLAW* 131*ZAKLADY MIESNE*OSTRODA* 139*ZAKLADY MIESNE*ELK* 201*ZAKLADY MIESNE*TARNOW* 267*ZAKLADY MIESNE*RAWA-MAZOWIECKA* B . SLAUGHTERHOUSES 65*ZAKLADY MIESNE*NISKO* 268*ZAKLADY MIESNE*SOKOLOW PODLASKI* II . PIGMEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES 67*ZAKLADY MIESNE*KOLO* 101*ZAKLADY MIESNE*JAROSLAW* 131*ZAKLADY MIESNE*OSTRODA* 139*ZAKLADY MIESNE*ELK* 201*ZAKLADY MIESNE*TARNOW* 267*ZAKLADY MIESNE*RAWA-MAZOWIECKA* B . SLAUGHTERHOUSES 3*ZAKLADY MIESNE*PABIANICE* 17 A*ZAKLADY MIESNE*KROTOSZYN* 40*ZAKLADY MIESNE*GDYNIA* 64*ZAKLADY MIESNE*LUBLIN* 65*ZAKLADY MIESNE*NISKO* 73*ZAKLADY MIESNE*DEBICA* 268*ZAKLADY MIESNE*SOKOLOW PODLASKI* III . HORSE MEAT SLAUGHTERHOUSES 192*RZEZNIA KONI*WYSOKIE MAZOWIECKIE* 242*RZEZNIA KONI*SKAWINA* 243*RZEZNIA KONI*RAWICZ* 244*RZEZNIA KONI*PARCZEW* 250*RZEZNIA KONI*JASLO* IV . COLDSTORES 400 ( 1)*CHLODNIA SKLADOWA*DEBICA* 401 ( 1)*CHLODNIA SKLADOWA*WLOCLAWEK* 404 ( 1)*CHLODNIA SKLADOWA*KALISZ* 407 ( 1)*CHLODNIA SKLADOWA*POZNAN* 415 ( 1)*CHLODNIA SKLADOWA*ELK* 423 ( 1)*CHLODNIA SKLADOWA*BIALYSTOK* 431 ( 1)*CHLODNIA SKLADOWA*LUBLIN* 440 ( 1)*CHLODNIA SKLADOWA*WROCLAW* ( 1 ) PACKAGED MEAT ONLY .